      Case 1:20-cv-00885-AWI-JLT Document 16 Filed 12/17/20 Page 1 of 4

 1

 2

 3

 4

 5

 6

 7

 8
                                         UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11     EMANUEL MOIS,                                        Case No.: 1:20-cv-00885-JLT (PC)
12                          Plaintiff,                      ORDER DIRECTING THE CLERK OF
                                                            COURT TO ASSIGN DISTRICT JUDGE;
13            v.
                                                            FINDINGS AND RECOMMENDATIONS
14     A. CIOLLI, et al.,                                   TO DENY MOTIONS FOR INJUNCTIVE
                                                            RELIEF
15                          Defendants.
                                                            (Docs. 4, 8)
16
                                                            FOURTEEN-DAY DEADLINE
17

18         Plaintiff is a federal inmate who has filed two motions for injunctive relief concerning the

19   conditions of his confinement at United States Penitentiary in Atwater, California (“USP-Atwater).

20   (Docs. 4, 8.) Plaintiff has since been transferred out of that institution and is presently at another

21   institution where the conditions complained of do not exist. (See First Am. Compl. [Doc. 14 at 12].)

22         Procedurally, a federal district court may issue emergency injunctive relief only if it has

23   personal jurisdiction over the parties and subject matter jurisdiction over the lawsuit. See Murphy

24   Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 350 (1999) (noting that one “becomes a

25   party officially, and is required to take action in that capacity, only upon service of summons or

26   other authority-asserting measure stating the time within which the party served must appear to

27   defend.). Furthermore, the pendency of this action does not give the Court jurisdiction over prison

28   officials in general. Summers v. Earth Island Inst., 555 U.S. 488, 491– 93 (2009); Mayfield v. United

                                                        1
      Case 1:20-cv-00885-AWI-JLT Document 16 Filed 12/17/20 Page 2 of 4

 1
     States, 599 F.3d 964, 969 (9th Cir. 2010). The Court’s jurisdiction is limited to the parties in this
 2
     action and to the viable legal claims upon which this action is proceeding. Summers, 555 U.S. at
 3
     491−93; Mayfield, 599 F.3d at 969. The court may not attempt to determine the rights of persons
 4
     not before it. See, e.g., Hitchman Coal & Coke Co. v. Mitchell, 245 U.S. 229, 234-35 (1916); Zepeda
 5
     v. INS, 753 F.2d 719, 727-28 (9th Cir. 1983); Lathrop v. Unidentified, Wrecked & Abandoned
 6
     Vessel, 817 F. Supp. 953, 961 (M.D. Fl. 1993); Kandlbinder v. Reagan, 713 F. Supp. 337, 339 (W.D.
 7
     Mo. 1989); Suster v. Marshall, 952 F. Supp. 693, 701 (N.D. Ohio 1996); see also Califano v.
 8
     Yamasaki, 442 U.S. 682, 702 (1979) (injunctive relief must be “narrowly tailored to give only the
 9
     relief to which plaintiffs are entitled”). Under Federal Rule of Civil Procedure 65(d)(2) an injunction
10
     binds only “the parties to the action,” their “officers, agents, servants, employees, and attorneys,”
11
     and “other persons who are in active concert or participation.” Fed. R. Civ. P. 65(d)(2)(A)-(C).
12
           A temporary restraining order is an extraordinary measure of relief that a federal court may
13
     impose without notice to the adverse party if, in an affidavit or verified complaint, the moving party
14
     “clearly show[s] that immediate and irreparable injury, loss, or damage will result to the movant
15
     before the adverse party can be heard in opposition.” Fed. R. Civ. P. 65(b)(1)(A). The substantive
16
     purpose of a TRO is to preserve the status quo before a preliminary injunction hearing may be held;
17
     its provisional remedial nature is designed merely to prevent irreparable loss of rights prior to
18
     judgment. Granny Goose Foods, Inc. v. Brotherhood of Teamsters & Auto Truck Drivers, 415 U.S.
19
     423, 439 (1974). But the legal standard that applies to a motion for a TRO is the same as a motion
20
     for a preliminary injunction. See Stuhlbarg Int’l Sales Co. v. John D. Brush & Co., 240 F.3d 832,
21
     839 n.7 (9th Cir. 2001).
22
           “A preliminary injunction is an extraordinary remedy never awarded as of right.” Winter v.
23
     Nat. Res. Def. Council, Inc., 555 U.S. 7, 24 (2008) (citation omitted); Epona v. Cty. of Ventura, 876
24
     F.3d 1214, 1227 (9th Cir. 2017) (same). “A plaintiff seeking a preliminary injunction must establish
25
     that he is likely to succeed on the merits, that he is likely to suffer irreparable harm in the absence
26
     of preliminary relief, that the balance of equities tips in his favor, and that an injunction is in the
27
     public interest.” Winter, 555 U.S. at 20 (citations omitted). An injunction may only be awarded upon
28
     a clear showing that the plaintiff is entitled to relief. Id. at 22 (citation omitted). “Under Winter,

                                                         2
      Case 1:20-cv-00885-AWI-JLT Document 16 Filed 12/17/20 Page 3 of 4

 1
     plaintiffs must establish that irreparable harm is likely, not just possible, in order to obtain a
 2
     preliminary injunction.” Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1131 (9th Cir.
 3
     2011).
 4
              Requests for prospective relief are further limited by 18 U.S.C. § 3626(a)(1)(A) of the Prison
 5
     Litigation Reform Act, which requires that the court find the “relief [sought] is narrowly drawn,
 6
     extends no further than necessary to correct the violation of the Federal right, and is the least
 7
     intrusive means necessary to correct the violation of the Federal right.” Section 3626(a)(2) also
 8
     places significant limits upon a court’s power to grant preliminary injunctive relief to inmates.
 9
     “Section 3626(a) therefore operates simultaneously to restrict the equity jurisdiction of federal
10
     courts and to protect the bargaining power of prison administrators – no longer may courts grant or
11
     approve relief that binds prison administrators to do more than the constitutional minimum.”
12
     Gilmore v. People of the State of California, 220 F.3d 987, 999 (9th Cir. 2000).
13
              In his motions for temporary restraining order, plaintiff seeks an order restraining the
14
     defendants from restricting his access to personal property as an inmate housed in the Special
15
     Housing Unit in USP-Atwater. Plaintiff has since been transferred to another institution where he
16
     admits that the restrictions are no longer at issue.
17
              Because plaintiff has been transferred from USP-Atwater and has not presented the court with
18
     any evidence demonstrating that he has a reasonable expectation of returning there, his requests for
19
     injunctive relief relating to the policy at USP-Atwater are now moot. Nunez v. Diaz, No. 1:19-cv-
20
     00686-SAB, 2019 WL 4127205, at *2 (E.D. Cal. Aug. 30, 2019), report and recommendation
21
     adopted sub nom. 2019 WL 5390531 (E.D. Cal. Oct. 22, 2019) (citing Johnson v. Moore, 948 F.2d
22
     517, 519 (9th Cir. 1991) (per curiam); see also Andrews v. Cervantes, 493 F.3d 1047, 1053 n.5 (9th
23
     Cir. 2007)) Accordingly:
24
              1.       The Clerk of Court is DIRECTED to assign a district judge to this case; and
25
              2.       The Court RECOMMENDS that plaintiff’s motions for injunctive relief (Docs. 4,
26
     8) be DENIED as moot.
27
                These Findings and Recommendations will be submitted to the United States District
28
      Judge assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within

                                                            3
     Case 1:20-cv-00885-AWI-JLT Document 16 Filed 12/17/20 Page 4 of 4

 1
     fourteen days after being served with these Findings and Recommendations, the parties may file
 2
     written objections with the Court. The document should be captioned “Objections to Magistrate
 3
     Judge’s Findings and Recommendations.” The parties are advised that failure to file objections
 4
     within the specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772
 5
     F.3d 834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).
 6

 7   IT IS SO ORDERED.

 8      Dated:     December 16, 2020                          /s/ Jennifer L. Thurston
 9                                                     UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                      4
